Citation Nr: 1330191	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post left knee ACL reconstruction with repair of medial and lateral meniscus tears with instability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative changes.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for status post left knee ACL reconstruction with repair of medial and lateral meniscus tears with instability and assigned a 30 percent rating, and granted service connection for left knee degenerative changes and assigned a 10 percent rating.  Both ratings are effective from September 9, 2008.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In September 2008, the Veteran submitted private treatment records from Gregory Fox, M.D., dated in 2000 and 2003.  He stated that he had an upcoming appointment with Dr. Fox in October 2008; however, records of the treatment in October 2008 have not been obtained.  On VA examination in January 2009, the Veteran reported receiving cortisone injections in his right knee every three months.  And in a January 2010 statement, Dr. Fox reported that the Veteran was currently under his care, to include intermittent use of corticosteroid injections.  In view of the foregoing, on remand the Veteran's complete treatment records from Dr. Fox should be obtained.

As the case must be remanded to obtain the foregoing treatment records, the Veteran should also be afforded a current VA examination of his left knee.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain copies of the Veteran's complete treatment records for his left knee from Gregory Fox, M.D., dated since September 2008.  Actual treatment records, as opposed to a summary, should be obtained.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his left knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.  The examiner should provide the ranges of motion of the Veteran's left knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's left knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.

A complete rationale must be provided for all opinions offered.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 





